~~
an

 

Ser Ge Ho

Case 1:19-cr-10117-IT Document 594 Filed 11/08/19 Page 1 of 3 Re,

on 8 - oo

Las THe Worms Qres Disticr Coueszr fer. Oe, 3 of

THe Diemicr 4M ASSACHUSETTS EB

sO
 Beesexs, MARS ACHUSETTS Pa
LA sres Sarre eich , Lisp. Ne \8-Ce-\o\\1
 Poamser, Howceneré, Mail Teenie TALwanst,
—“VS— comer mutes De@nan Fi, Tova

Fiery Lor rantns s Avo Dane
Slow, .0.,

Crmrexope' ac \d! mae angus % &,

Riko, Toee5 Ph. Zep. Joesricias ™
Enpreical. (\vucus CaeiAc.

LAS. Disreicr Tine! Pcusnats

 

° Vaeirias ex Tle lee, Lemur lo Peacees
Ae Exipiescat. Amicus Creiae Ants

 

 

® Vewiries Motions Te ace, Reaurs
Expunce Aves Dies _ FeAus ON
Tc Weirce Sans Disteicr Cwer

“oar JVusemesr \ EEDIG Fece Lol)\(3)

 

Neuce OF Filunse

Te: Cleey oF Me Cover
Propanz act Sevy.ce Ler

Vake Tete Nance Har Os losny, Ceweee, 2a, doi, Vermeer, Avuciss Creine.,
Creeps Vat ae, Cronies, ie Arto, Thec, Ph.gn., Lezstesr, Laweare-Joeisrcias”
Taerer Genatae., Acaremns, Fitas Wint THE OFFce OF THE Claed oF THe Couer- Hie

Veairies Vermens Foe. lone te Veer As Ewipiaical. Pearcue Curiae, Acs fw oor

Merios Te Quret VAcae, Ac@urr, EXP une Aw Demise, te brractas Heer
Aras Gaeves Noow You, Haewite. :

 

 

16900-4242

 

Lamar C Chapman |||

   

Ld
; ,; i g f
Registration No 16900-424 P| y Cee TSRC j
PO BOX POB 1600 salle 3 le hint th es
Federal Correctional Comp PoLiFic.. * Thacouias» Batemans Rare!
Butner, NC 27509-1600 : i
United States \Nune axe On NO-Wif ipa: nig
‘ it
Dieser Muaicz., Far Tesues “Lawes

(1)
Case 1:19-cr-10117-IT Ddeudhent 594 Filed 11/08/19 Page 2 of 3

CO prercines CF Qoonck

eet’ de laiMac. Chreonarns, Ya boc Tee, Ph.Bpd., Beis Aesr Duy
nr fro 1s Cousimezanoy OF THE Feuruy oF Hqpey Ses
Ther He Serna “Mis Nence Aus ALL Ketevacr Arractmeurs ov THE Coseresy/
Qeewce Ler Via Fiver Class MAIL, OS Then , CcmeEz. 34, Jol4, By
Maiwinsts THE SAM From THE YerezaL Coeeerricual Compley, : R, AC,

  

 

Fac. MAL Koom, Bumser., NC. AISA | CMersium) Bazee THe Have
CF (Qwo Novos. , 7

¢ rine. Conomies, Ye Peto, 80, Pe.

= Kop. + Tacasicus * Berremer Pree! \Soc- FEL

CeAMA's Wouricarleasevet> Wricrieriover. Kiva, Camic.
Lies Vesuees ‘ dg Vere. Veron “Tasrezior. Ofer S.A.
Aencié L Sezriosd 2, Clause 4- We Coserur~ Fees. Niven [ian
LeEwstG LAszere Soeeriaas Coitet ae. Joeter Depenus
Episiemdoas6, CaceanoraLier, Exiprescar Hescrmec.(' ‘CALA “)
feseraL. Diecoverez. (as Ike, Sazting 538) Goeeoviex PecessicAitsry
Gusce 11LA- DS Re: Constsrecreant.” Black Chucue - Yorker, Raveat(iteie
"Couuce oF Peters" Coeripias Avucss Cresae, Nim Geeurr
Femeuney Jb, ag, Reese; Hceneic, Nie, Dovan lors lame Se.

2

Unires Spires Disrercr Coner~ Unsere Sees Carers Mopars /
” THeee- lime Honeeeb Recipiast, Dwinanics Ancees Espartd. Keovh

 

 

\ Wine ace BaeN® WriFicgiaca-42

Craveuier, Fax Toei Lipset.)

Me. Citapman is THe Rear Que acririosee TS Bee. Come Bazve THE
Fesazar Cover! te Destoys is Oppovests’ With To eur. He Wise By
Hatin THe Lowesr Cost ins THE Lenal Deusrey 1? ~ Quote Vecearin,

— Horncenaie Vax, B, Sctmerreceaz,

Fexeew Junse, WSBC, Ns TL. Bo,
Niazcrt 1S, \F\
Case 1:19-cr-101174T Document 594 Filed 11/08/19 Page 3 of 3

 

 

PRANICE LietT
OFFice OF THE Clerk Hece ARE, Mitta Lows RA TALalAasi
Clad of Me 1%. Diemer Cover Ler Comer tutes, Diepeau FIED, TovAun
lens Ieee Monkey Gouerteuce Wes Gracs Dreier dunce
Cre Couentxe Way Quite dBc Tits Teeeot Meaxiey C overtone
Keston, MAseACHIseS 09310 4 Coverouse: Way ~ Crrnaee’s Cor]
“Beer, MARGACHEKETTS O9HO
a
LL wceARle, Me. Wieuam P, Baer LeworABli, Nie. Koazerb. Bares
\roitas Qn Pavey Caveral- Di gece: ; tenn insigtRATVE OFFice {Cover

of a Deen Niceaet. Veeownz, Ores Cameras NrenninssrzAtive OFFice of THE Fesern Lover
Lora Grates epreimienr 4, uence ove Coumeng Cece, NE

 

O2F- (0 Voss Aves, Nw \lagaintaas, be aC6HH
“TH Fleece, Evecurneé Orrices |
Wastasiay, BC. Bo6s5~0lM| Compbanse Gupplemest- Ole ReaeeaAl

ee

| anwemnennen Qopplawesr. L\ erere, Me.Canaiee Cones ds

“Reruns Memaee,, Weare Sree Sanz
Foemer CHmemss, Qaaire dasciney CCwama:

Henscenee, Nie. Tess Wares Tease, Che Loeenae, Me. Lacey Genet
Perna, Usies Gries oF AmenicA Consens, Sortae Jusiciney Coma
So Nie. Varies A. CrP LLene, Ear. Tre rors oe a

\weivte Wace Coy KE” Bazenve Qrace Que Rest Wee os

Tee Wire Rewce - Quan. Orricé \Wrsitaston, DC desa5-07

[ead Raneybiawia Atexue, Nu! 4
Watt » WE. ACGUD-Cwe| bn cenme, Me. ALi
—_ 4 ~ y Do avanste Mawar. pres rome Hae
“ /@® Hu Jt .
C2 Bias Appowte, OBAMA Tune Commurt OoTHE Jue
| er RE N\uiexs Teen Thence re Wastes Qua ewe oc
Ha ene Nenon oF THe Kepuehe {Teed 105 Crasmos Yee Dre
Fussy ler, US.CrZn, fe, Rien Nun  —«C WIEN, ¢
“Breach Yvecass Opama, Ik ~ Expare ast Qugelemenrac. Compas

Ceinmmeac. NiclAtions - IS WSC, Seriew alah ll

 
